Exhibit 10.3

 

* THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24B-2 OF THE SECURITIES AND EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
BY “[REDACTED]”.

SECOND AMENDMENT

TO

GAS GATHERING, COMPRESSION AND PROCESSING AGREEMENT

This Second Amendment to Gas Gathering, Compression and Processing Agreement
(this “Amendment”) is made and entered into this 29th day of May, 2012, by and
among Keystone Midstream Services, LLC (“Keystone”), a Delaware limited
liability company, and R.E. Gas Development, LLC, a Delaware limited liability
company (“Rex”) and Summit Discovery Resources II, LLC, a Delaware limited
liability company (“Summit”), and solely for purposes of Article 18 of the
Agreement, Rex Energy Corporation and Sumitomo Corporation. Rex and Summit may
be referred to herein collectively as “Producer” and MLB, Rex and Summit may be
referred to herein individually as a “Party” and collectively as the “Parties.”

RECITALS:

A. Rex, Summit and Keystone are parties to that certain Gas Gathering,
Compression and Processing Agreement dated December 29, 2009, as amended by the
First Amendment to Gas Gathering, Compression and Processing Agreement dated
April, 2011 (the “Agreement”).

B. Pursuant to the terms of that certain Agreement and Plan of Merger dated as
of May 7, 2012 (as amended, the “Merger Agreement”) by and among Rex, Summit,
Stonehenge Energy Resources, L.P. (collectively, the “Holders”), Keystone, KMS
Shareholder Representative, LLC, MarkWest Liberty Midstream & Resources, L.L.C.
(“Liberty”), and MarkWest Liberty Bluestone, L.L.C. (“MLB”), Keystone will merge
with and into MLB (the “Merger”) upon the terms and subject to the conditions
set forth in the Merger Agreement.

C. In connection with and as a condition to the consummation of the Merger, the
Parties desire to amend the Agreement on the terms set forth herein.

NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, the Parties hereby agree as follows:

1. Capitalized terms used but not defined in this Amendment shall have the
meaning ascribed to them in the Agreement.



--------------------------------------------------------------------------------

2. ARTICLE 1: DEFINITIONS of the Agreement is hereby amended by adding the
following new definitions:

Dry Gas. Producer’s Gas produced from an individual well that has a Thermal
Content of [REDACTED]* or less.

Ethane Recovery Mode. After the Ethane Service Commencement Date, the Processing
Plant shall be deemed to be operating in Ethane Recovery Mode if the amount of
ethane that is recovered from Producer’s Gas is greater than [REDACTED]* of the
ethane in Producer’s Gas.

Ethane Rejection Mode. After the Ethane Service Commencement Date, the
Processing Plant shall be deemed to be operating in Ethane Rejection Mode if the
amount of ethane that is recovered from Producer’s Gas is less than or equal to
[REDACTED]* of the ethane in Producer’s Gas.

Ethane Service Commencement Date. The later of (i) the first date on which both
the NGL Pipeline In-Service Date has occurred and the Houston Deethanizer is
constructed and made operational and (ii) the date that is thirty (30) days
following written notice from Producer to Keystone or its Affiliates that
Producer intends to begin recovering ethane (other than ethane sold as propane)
as a purity product at the Processing Plant and Fractionation Plant, which
notice shall identify the Producer’s Ethane Nomination, identify the effective
date of such election and contain a description of Producer’s plans to market,
sell and transport such ethane downstream of the NGL Delivery Point.

Exchange Effective Date. [REDACTED]*.

Existing Plants. The Sarsen Plant (based on a processing capacity of 40 MMcf per
day and not any subsequent expansion thereof) and the Bluestone Plant (based on
a processing capacity of 50 MMcf per day and not any subsequent expansion
thereof).

Expansion Plant. The first expansion of the Bluestone Plant by Keystone that,
once constructed and operational, has the capability to process at least
[REDACTED]*.

Fractionation Fuel. All Gas, Plant Products, vapors, electric power or other
forms of energy utilized as fuel or power in the Fractionation Plant, and the
incidental gains or losses incurred in Keystone’s or its Affiliates’ facilities
or due to variations in measurement equipment.

Fractionation Plant. Keystone’s and/or Affiliate’s fractionation facilities,
including the initial fractionation facility located near Houston, Pennsylvania
and any other fractionation facilities that Keystone or its Affiliates have
constructed or may construct in the future, including any treating equipment,
raw make and fractionated products separation and fractionation vessels,
depropanizers,

 

2



--------------------------------------------------------------------------------

deethanizers (including the Houston Deethanizer), the NGL Pipeline and any other
pipelines utilized to transport and/or deliver raw make or fractionated
products, including pipelines utilized to deliver raw make or fractionated
products to the NGL Delivery Point, and all pump stations associated with the
foregoing pipelines, all fractionated products storage facilities, and
associated condensing, heating, pumping, conveying, and other equipment and
instrumentation; including all structures associated with those facilities,
including any pipelines that Keystone or its Affiliates has constructed or will
construct in the future to deliver fractionated products from the Fractionation
Plant to the TEPPCO propane pipeline; and, all fractionated products loading
facilities, including railcar loading and truck loading facilities and including
all easements, rights-of-way, and other property rights pertaining to the
construction and operation of those facilities; wherever those facilities,
structures, easements, rights-of-way, and other property rights are located. If
Keystone or its Affiliates has installed any facilities to separate propane or
ethane from the raw make as part of the Processing Plant or any other processing
plant operated by Keystone or its Affiliates, then upon the Exchange Effective
Date, such depropanization or deethanization facilities shall be considered part
of the Fractionation Plant.

Houston Deethanizer. The deethanizer that is being constructed by Keystone’s
Affiliate at or near the Houston Fractionation Plant.

Houston Fractionation Plant. The portion of the Fractionation Plant located near
Houston, Pennsylvania.

NGL Delivery Point. The outlet flange of the Fractionation Plant. NGL Pipeline.
As defined in Section 10.4.

NGL Pipeline In-Service Date. The date on which the NGL Pipeline is constructed
and made operational.

PPI. The Producer Price Index [REDACTED]* or, if such index is no longer
published or if the composition or calculation of such index is materially
changed from its composition or calculation as of the date hereof, such other
index as the Parties shall mutually agree.

Trigger Date. The later of [REDACTED]* or the first day of the Accounting Period
following the Accounting Period in which the Expansion Plant is constructed and
operational.

3. ARTICLE 1: DEFINITIONS of the Agreement is hereby amended by deleting the
definitions of Processing Plant and Plant Products in their entirety and
replacing them with the following revised definitions:

Plant Products. Propane, iso-butane, normal butane, iso-pentane, normal pentane,
hexanes plus, any other liquid hydrocarbon product except for a liquefied

 

3



--------------------------------------------------------------------------------

methane product, or any mixtures thereof, and any incidental methane or ethane
(to the extent sold as propane) included in any Plant Products, which are
separated, extracted, recovered or condensed, and saved, from Gas processed in
the Processing Plant. After the Ethane Service Commencement Date, Plant Products
shall be as defined above but shall also include ethane that is recovered and
sold as a purity product.

Processing Plant. In the aggregate, those skid-mounted cryogenic gas processing
plants commonly referred to as the “Sarsen Plant” and the “Bluestone Plant”, any
expansions, extensions, improvements or additions thereto, including the
Expansion Plant (if applicable) and any other Gas processing facility installed
and constructed by Keystone or its Affiliates where Producer’s Gas is delivered
for processing, including in each case, to the extent installed: cryogenic,
refrigeration and chilling equipment, absorption vessels, product separation and
fractionation vessels, product storage vessels, associated condensing, heating,
compressing, pumping, conveying, dehydration and other equipment and
instrumentation; any inlet compression required to boost Gas to processing
pressure; any recompression required by Processing Plant operations; any
refrigeration compression required by Processing Plant operations; all
structures associated with those facilities; and including all easements,
rights-of-way, and other property rights pertaining to the construction and
operation of those facilities, wherever those facilities, structures, easements,
rights-of-way, and other property rights are located.

Producer’s Gas. All Gas that is attributable to Interests now owned or hereafter
acquired by Producer or any of its Affiliates within any portion of the
Dedication Area, or is attributable to third parties that is produced from a
well that is operated by Producer or any of its Affiliates within the Dedication
Area and from which well Producer or any of its Affiliates has the right to
control, market or deliver the Gas for processing.

4. ARTICLE 2: TERM of the Agreement is hereby amended by deleting Section 2.1
thereof in its entirety and replacing it with the following revised Section 2.1:

2.1 This Agreement shall remain in full force and effect for a “Primary Term”
commencing on the date of execution and continuing until [REDACTED]*, and shall
continue thereafter year to year, until terminated by either Keystone or
Producer upon at least twelve (12) months written notice to the other Party in
advance of the expiration of the Primary Term or any extension thereof.

5. ARTICLE 3: PRODUCER COMMITMENTS of the Agreement is hereby amended by
deleting Section 3.1, Section 3.2 and Section 3.3 in their entirety and
replacing them with the following:

3.1 Producer hereby commits and agrees to deliver or cause to be delivered at
the Receipt Points all of Producer’s Gas, subject to the following:

a. Producer reserves the right to withhold from delivery any Gas (i) that
Producer or its Affiliates are required to deliver to its lessor(s) under the
terms of any leases included within in the Dedication Area; or (ii) that
Producer or its Affiliates require for oil and gas producing operations within
the Dedication Area.

 

4



--------------------------------------------------------------------------------

b. With respect to Interests in the Dedication Area hereafter acquired by
Producer or its Affiliates that are, at the time of acquisition, dedicated to an
unaffiliated third party and such third party dedication is not granted in
connection with the acquisition of such Interest, then Producer’s Gas
attributable to such Interest shall not be dedicated hereunder during the
pendency of the dedication to the third party. The commitment to the third party
shall continue only for the period specified at the time the Interest is
acquired by Producer or its Affiliates, and Producer and its Affiliates will
take no action to extend, and will not omit to take any action the omission of
which would have the effect of extending, the duration of the third party
commitment. Thereafter, such Interest and Producer’s Gas attributable thereto
will be dedicated hereunder.

c. With respect to Producer’s Dry Gas produced from wells in the Dedication
Area, the Parties will work together in good faith to mutually agree on the
fees, terms and conditions pursuant to which Keystone would gather such Dry Gas
and, if the Parties cannot mutually agree upon such fees, terms and conditions,
Producer shall have the right, at its sole expense, to construct such facilities
or connect to a third party’s facilities as may be necessary to gather such Dry
Gas so long as such Dry Gas is not processed by Producer, any of Producer’s
Affiliates, or any other third party for recovery of liquid or liquefiable
hydrocarbons or other hydrocarbon products, other than to separate liquid
hydrocarbons and free water from the Dry Gas using mechanical type gas-liquid
field separators commonly used in the industry installed by or on behalf of
Producer or its Affiliates.

3.2 The provisions of Section 3.1, above, shall be covenants running with the
land, and Producer and its Affiliates shall ensure that any conveyance,
assignment, sale or other transfer of all or a portion of the Interests owned by
Producer or its Affiliates covered by this Agreement shall be subject thereto.
Producer and its Affiliates shall require any purchaser, assignee, or other
transferee of any portion of those Interests to ratify this Agreement and
expressly assume and agree to the terms hereof, to the extent of the portion of
those Interests acquired from Producer or its Affiliates by that party, in a
manner consistent with the provisions of Article 16.

3.3 Any separation equipment installed by or on behalf of Producer or its
Affiliates to separate liquid hydrocarbons and free water from Producer’s Gas
prior to the delivery at the Receipt Points shall be only conventional
mechanical type gas-liquid field separators commonly used in the industry.
Except for the

 

5



--------------------------------------------------------------------------------

foregoing and the conditions set forth in Section 3.1 hereof, Producer and its
Affiliates shall not process, or cause or permit another party to process,
Producer’s Gas for recovery of liquid or liquefiable hydrocarbons or other
products prior to delivery to Keystone.

6. ARTICLE 6: GAS PROCESSING of the Agreement is hereby amended by deleting
Section 6.2 in its entirety and replacing it with the following revised
Section 6.2:

6.2 Producer will have Priority Capacity Rights at the Existing Plants and the
Expansion Plant as follows:

Existing Plants

a. Commencing on the In-Service Date and for the twelve (12) month period
thereafter, 20 MMcf per day of processing capacity at the Existing Plants;

b. After the end of the 12 month period referenced in subparagraph a directly
above, and until [REDACTED]*, an aggregate of [REDACTED]* of processing capacity
at the Existing Plants;

c. Commencing on [REDACTED]*, and for the [REDACTED]*, an aggregate of
[REDACTED]* of processing capacity at the Existing Plants; and

d. After the end of the [REDACTED]* period referenced in subparagraph c.
directly above [REDACTED]* and for the remainder of the term of the Agreement,
an aggregate of [REDACTED]* of processing capacity at the Existing Plants.

Expansion Plant

a. Commencing on the Trigger Date (or if such date is not the first day of an
Accounting Period, the first day of the Accounting Period following the
Accounting Period in which the Trigger Date occurs), and [REDACTED]*, an
aggregate of [REDACTED]* of processing capacity at the Expansion Plant;

b. After the end of the period set forth in subparagraph a. directly above, and
for [REDACTED]*, an aggregate of [REDACTED]* of processing capacity at the
Expansion Plant; and

c. After the end of the period set forth in subparagraph b. directly above, and
for the remainder of the term of the Agreement, an aggregate of [REDACTED]* of
processing capacity at the Expansion Plant.

 

6



--------------------------------------------------------------------------------

Producer’s Priority Capacity Rights will be allocated 70% to Rex and 30% to
Summit unless Rex and Summit provide other written direction to Keystone. If
Producer determines that it requires capacity in excess of its Priority Capacity
Rights, and in addition to any additional capacity that results from the
Additional Processing Facilities (as defined below) previously installed by
Keystone in accordance with this Section 6.2 (collectively referred to as
“Increased Capacity”), Producer will provide timely written notice to Keystone
of its Increased Capacity requirements and will attempt to provide Keystone with
such notice at least eighteen (18) months in advance. Producer shall reasonably
demonstrate to Keystone Producer’s drilling plans to support the amount of
Increased Capacity, and Keystone will propose a schedule for providing such
Increased Capacity. Subject to the remaining provisions of this Section 6.2, if
the terms, fees and schedule relating to such Increased Capacity are mutually
agreed upon by the Parties in writing, Keystone will, at its sole cost and
expense, design, construct and install expanded or new processing facilities
(“Additional Processing Facilities”) to meet Producer’s Increased Capacity
requirements and will complete the Additional Processing Facilities as soon as
commercially reasonable. Following the completion of the Additional Processing
Facilities, Producer will have Priority Capacity Rights to the Increased
Capacity in such Additional Processing Facilities so requested by Producer
pursuant to this Section 6.2, subject to the remaining terms of this Agreement.
[REDACTED]*

7. ARTICLE 6: GAS PROCESSING of the Agreement is hereby amended by inserting a
new Section 6.4, Section 6.5, Section 6.6, Section 6.7 and Section 6.8 at the
end of Article 6 as set forth below:

6.4 The Parties agree as follows with respect to the recovery of ethane after
the Ethane Service Commencement Date:

a. At least thirty (30) days prior to the Ethane Service Commencement Date with
respect to the calendar month in which the Ethane Service Commencement Date
occurs, and thereafter at least one (1) Business Day prior to the date on which
the applicable downstream ethane pipeline(s) require monthly nominations to be
submitted (such initial month or partial month and each such subsequent month or
partial month, a “Delivery Month”), Producer shall provide written notice to
Keystone of the average daily volume of ethane (in barrels per day) that
Producer desires to be delivered at the NGL Delivery Point to or for Producer’s
account during the Delivery Month (each such nomination, as may be modified
pursuant to the remaining terms of this Section 6.4, an “Ethane Nomination”). At
Producer’s request, Keystone will work together with Producer in good faith to
assist Producer with determining Producer’s Ethane Nomination for a Delivery
Month.

b. No such Ethane Nomination shall exceed the maximum ethane recovery rate that
is commercially achievable from time to time under then existing operating
conditions at the Processing Plant (the “Maximum Ethane Recovery Rate”) or the
amount of ethane that may be contained in Producer’s Gas. Keystone shall have
the right to reduce any Ethane

 

7



--------------------------------------------------------------------------------

Nomination if, as a result of the Ethane Nomination, Keystone would be required
to recover ethane in excess of the Maximum Ethane Recovery Rate in order to
satisfy such Ethane Nomination or if Producer’s Gas does not contain sufficient
ethane to meet such Ethane Nomination.

c. If Producer fails to deliver an Ethane Nomination within the time required,
Keystone shall provide an estimate of the Ethane Nomination based on Keystone’s
commercially reasonable efforts to recover [REDACTED]*, and Producer shall be
deemed to have delivered an Ethane Nomination equal to the amount of Keystone’s
estimate.

d. Keystone will use commercially reasonable efforts to deliver at the NGL
Delivery Point, at a reasonably uniform rate of flow during each Delivery Month,
ethane in an amount equal to the product of the Ethane Nomination (in barrels
per day) provided by Producer for such Delivery Month multiplied by the number
of days in such Delivery Month. The Parties acknowledge and agree that the
amount of ethane delivered at the NGL Delivery Point(s) will be subject to a
variety of factors, including, without limitation, the composition and volume of
Producer’s Gas, Producer’s then current Ethane Nomination, and the Maximum
Ethane Recovery Rate. [REDACTED]* Every six (6) months after the Ethane Service
Commencement Date, Keystone will provide Producer with an estimate of the
Maximum Ethane Recovery Rate, calculated in good faith and in accordance with
natural gas processing industry standards and based on the average inlet Gas
composition during the month prior to the month in which the estimate is
provided. [REDACTED]*

e. Notwithstanding any provision in this Agreement, the Exchange Agreement (as
defined below) or any other agreement between the Parties or their Affiliates,
(x) Keystone and its Affiliates shall have no liability or obligation hereunder
or thereunder for (i) any failure to recover ethane as a Plant Product in the
Processing Plant or any failure to deliver ethane at the NGL Delivery Point in
any Delivery Month, in each case in an amount equal to the Ethane Nomination
provided by Producer for such Delivery Month or (ii) any failure to deliver
ethane at the NGL Delivery Point at a reasonably uniform rate of flow during
such Delivery Month, in each case except to the extent resulting from Keystone’s
or its Affiliates’ failure to use commercially reasonable efforts to recover
ethane as set forth in this Section 6.4, and (y) Producer shall accept and take
delivery at the Delivery Point(s) in accordance with this Agreement and the
Exchange Agreement all of the ethane delivered by Keystone and its Affiliates
which is exchanged thereunder for Producer’s Plant Products, even if the amount
delivered at the Delivery Point is less than or exceeds Producer’s Ethane
Nomination for such Delivery Month.

6.5 The Parties acknowledge and agree that, prior to the Ethane Service
Commencement Date, Keystone shall be entitled, in its sole discretion, to
recover ethane from Producer’s Gas to utilize ethane as Fuel without payment to
Producer therefor.

 

8



--------------------------------------------------------------------------------

6.6 Keystone may grant third parties Priority Capacity Rights to the processing
capacity in the Processing Plant so long as the aggregate amount of Priority
Capacity Rights granted to Producer and all third parties does not exceed the
total processing capacity of the Processing Plant. The Parties acknowledge and
agree that during any period when (x) all or any portion of the Facilities is
shut down because of mechanical failure, maintenance or repairs, non-routine
operating conditions, or Force Majeure; or (y) Producer’s Gas available for
receipt together with Gas of third parties, exceeds the then current capacity of
the Facilities; or (z) Keystone determines reasonably and in good faith that the
operation of all or any portion of the Facilities will cause injury or harm to
persons or property or to the integrity of the Facilities, Producer’s Gas may be
curtailed or, if applicable, bypassed around the affected Facilities. In such
event, Producer and any other third party whose Gas is delivered to the
Processing Plant would be cut back on a pro rata basis based upon Priority
Capacity Rights.

6.7 Should Producer desire any new Redelivery Point(s), the Parties will work
together in good faith to mutually agree upon the manner in which any costs to
be incurred in connection with the construction and connection of such new
Redelivery Point(s) will be allocated among the Parties. If the Parties cannot
mutually agree upon an allocation of such costs, Producer shall have the right,
at its sole expense, to construct such facilities as may be necessary to connect
to such new Redelivery Point(s).

6.8 The Parties will work together in good faith to keep the other Party
informed in respect of issues of mutual concern including, but not limited to,
Producer’s drilling plans and programs and Keystone’s ongoing operations,
construction efforts and plans, and plans for future expansion, in each case in
the Dedication Area.

8. ARTICLE 7: GAS QUALITY of the Agreement is hereby amended by deleting
Section 7.1 and Section 7.3. b. in their entirety and replacing them with the
following:

7.1 As measured at each Receipt Point, Gas delivered by Producer shall be of a
quality that, after processing in the Processing Plant as it then currently
exists (and, after the Ethane Service Commencement Date, taking into account any
Ethane Nomination made or deemed to have been made pursuant to Section 6.4),
meets the quality specifications of pipelines receiving Gas at the Redelivery
Point(s), as in effect from time to time, other than for water vapor content and
hydrocarbon dew point; provided that the water content of Gas delivered by
Producer to the Receipt Points shall not include free water. The receiving
pipeline’s existing specifications are set forth on Exhibit B, attached hereto.

7.3 b. Keystone may, at its sole discretion, cease receiving the non-conforming
Gas from Producer, and shall notify Producer that it will cease

 

9



--------------------------------------------------------------------------------

receiving the non-conforming Gas. Upon such notice to Producer, the
non-conforming Gas shall not be deemed Gas delivered to Keystone by Producer for
the purpose of calculating the Demand Fee in Section 10.1. b of this Agreement.
If Keystone refuses to accept such non-conforming Gas from Producer, the Parties
shall negotiate in good faith with respect to the services and facilities
necessary to remedy the non-conforming gas and the fees for Keystone to provide
such services and facilities. If the Parties are unable to agree on such
facilities, services and fees within 30 days and if Keystone refuses to accept
non-conforming Gas from Producer, then all (but only that) Gas that Keystone
refuses to accept for processing shall be released from this Agreement, and the
Parties shall have no further obligations to each other with respect to such
non-conforming Gas.

9. ARTICLE 9: ALLOCATIONS of the Agreement is hereby amended by deleting
Section 9.1(f) and Section 9.7 in their entirety and replacing them with the
following:

9.1 (f) [RESERVED].

9.7 It is anticipated that compression and compression cooling, not including
the propane condenser, in the Facilities shall initially be engine-driven,
fueled by Gas. Prior to the Ethane Service Commencement Date, upon the mutual
agreement of the Parties, which agreement will not be unreasonably withheld or
delayed, Keystone may replace some engines with electrical motors. Following the
Ethane Service Commencement Date, Keystone may, without consent from but with
prior notice to Producer, utilize electricity and electrical motors at its
election. Costs for electric power consumed by the Facilities will be allocated
to all Gas delivered to the Facilities, and the portion allocated to Producer
shall be deducted from Producer’s compensation under this Agreement. The
allocation shall be made to each Receipt Point upstream of the applicable fuel
point by multiplying the total electric power cost for the Accounting Period by
a fraction, the numerator of which is the Receipt Point volume (in Mcf)
attributable to such Receipt Point and the denominator of which is the receipt
point volume (in Mcf) attributable to all Receipt Points delivering Gas to the
Facilities during the Accounting Period.

10. ARTICLE 10: FEES AND CONSIDERATION of the Agreement is hereby amended by
deleting Section 10.1 in its entirety and replacing it with the following
revised Section 10.1:

10.1 The amounts described in this Section 10.1 shall be paid to Keystone by
Producer, or by Keystone to Producer, as applicable. Any amounts payable to
Producer by Keystone pursuant this Agreement that are based upon Producer’s Gas
or upon the volume or composition of Producer’s Plant Products shall be based on
the measurement and allocation procedures set forth in this Agreement for
Producer’s Gas and, to the extent applicable, allocated 70% to Rex and 30% to
Summit and, for the avoidance of doubt, Keystone shall have no obligation to
determine the volume or composition of either Rex’s or Summit’s Gas, on an

 

10



--------------------------------------------------------------------------------

individual basis, delivered to any Receipt Point. Notwithstanding any provision
in this Agreement to the contrary, the Parties agree that there will be no
duplication of any fees, costs, expenses or other charges set forth in this
Agreement or in the Exchange Agreement.

a. Subject to the remaining provisions of this Section 10.1 and the provisions
of Section 10.3 below, Producer shall pay Keystone a [REDACTED]* the following:

i. [REDACTED]*

ii. [REDACTED]*

iii. [REDACTED]*

iv. [REDACTED]*

v. [REDACTED]* as measured at the Receipt Points (the fee provided for in this
subparagraph 10.1. a, the “Gathering and Processing Fee”).

b. [REDACTED]*

c. [REDACTED]*

d. The Parties acknowledge that, as of the date hereof, Producer is taking Plant
Products in kind pursuant to Section 10.2 and Producer shall continue to take
all of Producer’s Plant Products in kind through [REDACTED]*. Commencing on the
Exchange Effective Date and for the term of this Agreement, Producer hereby
commits and shall deliver to Keystone all of Producer’s Plant Products from
Producer’s Gas processed at the Processing Plant for exchange for fractionated
products. Subject to the provisions of Section 10.2 and the remaining provisions
of this Section 10.1, commencing on the Exchange Effective Date, and prior to
the Ethane Service Commencement Date, Keystone shall market, for the account of
Producer, all Plant Products recovered in the Processing Plant and allocated to
Producer’s Gas. The Parties acknowledge that, between the Exchange Effective
Date and the Ethane Service Commencement Date, it may be necessary to recover
ethane from Producer’s Gas in excess of the amount that Keystone may need to
recover to utilize as Fuel pursuant to Section 6.5. The Parties will work
together in good faith to determine if such excess recovery is necessary and, if
so, to mutually agree on the terms and conditions (including fees) relating to
such excess recovery. Upon the Ethane Service Commencement Date, Keystone shall
market, for the account of Producer, all Plant Products recovered in the
Processing Plant and allocated to Producer’s Gas other than ethane, and with
respect to the ethane after the Ethane Service Commencement Date,

 

11



--------------------------------------------------------------------------------

the provisions of Section 10.1. d.iv. shall apply. Producer hereby authorizes
and designates Keystone as its agent for the purpose of marketing, selling and
transporting for sale the Plant Products (other than ethane) in accordance with
the foregoing provisions of this subparagraph.

i. After the Exchange Effective Date, Keystone shall pay Producer, each
Accounting Period, an amount equal to [REDACTED]* of the Net Sales Price (as
defined below) for the Plant Products allocated hereunder to Producer. Keystone
shall use commercially reasonable efforts to sell Plant Products (including any
Plant Products in storage) under the most favorable terms that Keystone can
obtain, as determined in Keystone’s judgment and taking into account all
relevant factors and considerations, including, without limitation, the reliable
operation of the Processing Plant.

ii. As used herein, the “Net Sales Price” per gallon of each individual Plant
Product allocated to Producer’s Gas shall be the weighted average of the net
price per gallon received by Keystone or its Affiliates for the total volume of
each individual Plant Product during the relevant Accounting Period. There shall
be deducted from the actual gross sales price of such Plant Products the costs
of transportation and tank car rentals, marketing fees, offsite storage, Taxes
(excluding income taxes, but including gross receipts taxes), and any other
actual out-of-pocket expenses incurred by Keystone or its Affiliates from third
parties who are not Affiliates of Keystone (unless such Affiliate expenses are
approved by Producer, which approval shall not be unreasonably withheld) prior
to or in connection with the sale of Plant Products, as incurred to determine a
net price (FOB the Fractionation Plant, except as may otherwise be expressly set
forth in this Agreement). If any of the Plant Products are stored offsite from
the Fractionation Plant, then such Plant Products will be deemed to have been
produced on the day such Plant Products are moved to offsite storage. The Net
Sales Price shall be paid to Producer at such time as such Plant Products are
sold from offsite storage, based on the Net Sales Price in effect at that time.
Any Plant Products withdrawn and sold out of storage in any calendar month will
be in proportion to the inventory ownership at the beginning of such month.

iii. Commencing on the Exchange Effective Date through the [REDACTED]*, Keystone
or one of its Affiliates shall transport Producer’s Plant Products to the
Houston Fractionation Plant by truck, and Producer shall pay the actual costs
and expenses incurred for such truck transportation. After [REDACTED]*, the NGL
Pipeline [REDACTED]* Receipt Point Fee [REDACTED]*

 

12



--------------------------------------------------------------------------------

iv. After the Ethane Service Commencement Date and for the remainder of the
Term, Producer shall take in kind, and shall be responsible for marketing, all
ethane (other than ethane sold as propane) recovered from and allocated to
Producer’s Gas and delivered to Producer or for Producer’s account at the NGL
Delivery Point, and Keystone shall have no obligation to pay Producer the Net
Sales Price therefor. Producer shall take all such ethane in kind (other than
ethane sold as propane) by pipeline on a ratable basis seven days week, and
Keystone shall not be required to provide storage therefor. Keystone’s Affiliate
is developing ethane pipeline projects with Sunoco Pipeline L.P. pursuant to
which ethane will be transported from the Houston Fractionation Plant to markets
located in Sarnia, Ontario, Canada (such project, the “Project Mariner West
Pipeline”) and is anticipating that a connection will be made to the ATEX
Pipeline being developed by Enterprise Products Partners L.P. (such project, the
“Enterprise Ethane Pipeline”). As of the date hereof, the Parties contemplate
that Producer will take ethane in kind utilizing either the Project Mariner West
Pipeline or the Enterprise Ethane Pipeline. To the extent that Producer desires
to take ethane in kind by pipeline other than pursuant to the Project Mariner
West Pipeline or the Enterprise Ethane Pipeline (any such pipeline, a “Third
Party Pipeline”), the Parties and Keystone’s Affiliate will work together in
good faith to mutually agree upon the manner in which any costs to be incurred
to connect to such Third Party Pipeline will be allocated among the Parties and
Keystone’s Affiliate. [REDACTED]*

e. The Gathering and Processing Fee and the Demand Fee shall be subject to
adjustment on an annual basis in proportion to the percentage change, from the
preceding year, in the PPI effective upon each January 1 beginning on
[REDACTED]* and in each case shall reflect the percentage change in the PPI as
it existed for the immediately preceding June from the PPI for the second
immediately preceding June [REDACTED]*

g. The Parties acknowledge that, as of the date hereof, Producer is taking
Residue Gas in kind pursuant to Section 10.2 and Producer shall continue to take
all of Producer’s Residue Gas in kind unless and until the Parties mutually
agree for Keystone to market Producer’s Residue Gas and, until such time,
Keystone shall have no obligation to market Producer’s Residue Gas. Within
ninety (90) days following May 29, 2012, Parties will work together to define,
and within such period the Parties will agree upon in writing, the process and
procedures that the Parties will follow in connection with the nomination and
scheduling of Producer’s Residue Gas, including, without limitation, the
deadlines for

 

13



--------------------------------------------------------------------------------

submitting nominations and changes thereto and procedures for minimizing
imbalances (such procedures, the “Residue Gas Nomination Procedures”). The
Parties recognize that Keystone shall be designated by the downstream pipeline
carriers at the Redelivery Point(s) as the point operator and shall be
considered by such pipeline carriers to be responsible for the operation of
Keystone’s pipeline interconnections to the pipeline carriers at the Redelivery
Point(s). Upon Keystone entering into operational balancing agreements (“OBAs”)
with such pipeline carriers, Keystone shall be responsible for the
administration of all such OBAs and for all terms and conditions of any such
OBA. The Parties recognize that certain Residue Gas imbalances may occur, and
each calendar month, the Parties agree to actively communicate and cooperate
with each other, and with any interconnecting pipeline at the Redelivery
Point(s), to review appropriate data to identify any imbalance, and to eliminate
or remedy any imbalance as soon as either Party becomes aware of an imbalance.
The Parties further agree to manage daily receipts and deliveries so that the
imbalances shall be kept as near to zero as practicable. Keystone will use
commercially reasonable efforts to manage any imbalances with interconnecting
pipeline(s) at the Redelivery Point(s) physically, but to the extent that any
such imbalances are balanced by payments between Keystone and any such
interconnecting pipeline(s) at the Redelivery Point(s), the actual amount of
such payment (whether paid by or to Keystone) will be passed through to Producer
to the extent such imbalances are attributable or related to Producer or
Producer’s Gas. Each Party will indemnify and hold harmless the other Party and
its Indemnified Parties from any and all costs, expenses, liabilities, or
damages (including without limitation, pipeline imbalances, penalties, court
costs, and attorney fees) arising due to any such pipeline imbalances caused by
such Party’s failure to comply with the Residue Gas Nomination Procedures;
provided, however, Keystone shall not be responsible for eliminating any
imbalances between Producer and any third party, and Keystone shall not be
required to deviate from Keystone’s standard operating and accounting procedures
to reduce or eliminate any such imbalances.

11. ARTICLE 10: FEES AND CONSIDERATION of the Agreement is hereby amended by
adding the following to the end of Section 10.2:

Commencing on the Exchange Effective Date, [REDACTED]*

12. ARTICLE 10: FEES AND CONSIDERATION of the Agreement is hereby amended by
deleting Section 10.3 in its entirety and replacing it with the following:

[REDACTED]*

 

14



--------------------------------------------------------------------------------

13. ARTICLE 10: FEES AND CONSIDERATION of the Agreement is hereby amended by
inserting at the end thereof a new Section 10.4 as set forth below:

10.4 Keystone or its Affiliates shall construct, or shall cause to be
constructed, a natural gas liquids pipeline from the vicinity of the Processing
Plant to the Houston Fractionation Plant (the “NGL Pipeline”). Keystone and its
Affiliates shall use commercially reasonable efforts to construct, or cause to
be constructed, the NGL Pipeline as soon as reasonably practicable. Producer and
an Affiliate of Keystone will use good faith commercially reasonable efforts to
execute a separate mutually agreeable NGL exchange agreement (the “Exchange
Agreement”) providing for the provision of fractionation and exchange services
to Producer as soon as reasonably practicable following the date of this
Amendment and, in any event, prior to the Exchange Effective Date.
Notwithstanding the foregoing, commencing on the Exchange Effective Date or such
later applicable date set forth below in this Section 10.4, the following fees
shall be payable by Producer for the exchange of Producer’s Plant Products for
fractionated products at the Fractionation Plant, and the Exchange Agreement
will include the fees, terms and conditions set forth below in this
Section 10.4:

a. Commencing on the [REDACTED]* Keystone’s Affiliate will charge a fee for all
of Producer’s Plant Products [REDACTED]* received at the receipt point of the
NGL Pipeline (“NGL Pipeline [REDACTED]* Receipt Point Fee”), as follows:

i. [REDACTED]*

ii. [REDACTED]*

b. Keystone’s Affiliate will charge a fractionation fee (which shall not include
deethanization services, which are addressed in Section 10.4. e. below) equal to
[REDACTED]* (“Fractionation Fee”), plus Fractionation Fuel, subject to
adjustment pursuant to Section 10.4. f. below.

c. Keystone’s Affiliate will charge a loading and handling fee (“Loading and
Handling Fee”) equal to [REDACTED]* subject to adjustment pursuant to
Section 10.4. f. below.

d. [REDACTED]*

e. After the Ethane Service Commencement Date, Keystone’s Affiliate will charge
Producer an ethane fee (“Ethane Fee”) equal to [REDACTED]* of ethane (other than
ethane recovered and sold as propane which shall be subject to the Fractionation
Fee) that is deethanized at the Fractionation Plant, plus Fractionation Fuel.
The Ethane Fee does not include the cost of transporting or marketing the ethane
downstream of the delivery point at the Fractionation Plant. The Parties also
acknowledge that, with respect to ethane that is recovered as a purity product
after the Ethane Service Commencement Date, the Ethane Fee does not include
product treating for the removal of contaminants or constituents including,
without limitation, carbon dioxide and sulfur treating.

 

15



--------------------------------------------------------------------------------

f. All of the fees set forth above in this Section 10.4, including, without
limitation, the NGL Pipeline [REDACTED]* Receipt Point Fee, the Fractionation
Fee, the Loading and Handling Fee, the [REDACTED]*, and the Ethane Fee
(collectively, the “NGL Fees”), will be subject to adjustment on an annual basis
in proportion to the percentage change, from the preceding year, in the PPI.
Such adjustment shall be made effective upon each January 1 beginning on the
[REDACTED]* and shall reflect the percentage change in the PPI as it existed for
the immediately preceding June from the PPI for the second immediately preceding
June; provided that, [REDACTED]*.

14. ARTICLE 17: MISCELLANEOUS of the Agreement is hereby amended by inserting a
new Section 17.12 and Section 17.13 at the end of Article 17 as set forth below:

17.12 Each of the parties comprising Producer hereby appoints, designates and
constitutes Rex (“Administrator”) to serve as its administrator during the term
of this Agreement for all matters involving administration of this Agreement and
Producer’s Gas hereunder, including, but not limited to, (i) nominations,
scheduling, allocations and measurement of Producer’s Gas, elections to take
Producer’s Gas or Plant Products in kind, and, after the Ethane Service
Commencement Date, Nominations for the recovery of ethane, (ii) giving and
receiving notices, statements, invoices, correspondence and communications
hereunder, and (iii) making payments to and receiving payments from Keystone
under this Agreement. Administrator hereby accepts and agrees to the terms of
such administrative relationship. Keystone is hereby directed to comply with the
instructions of Administrator with respect to this Agreement and Producer’s Gas.
Producer and Administrator acknowledge and agree that Keystone shall incur no
costs with respect to the administrative services to be performed by
Administrator on Producer’s behalf pursuant hereto and Keystone shall not incur
any liability to Administrator or Producer for complying with Administrator’s
instructions with respect to the Agreement pursuant to this Section 17.12.
Subject to the foregoing, the parties comprising Producer hereunder may
designate a replacement administrator under this Section 17.12 upon written
notice to Keystone signed by all parties comprising Producer, which designation
shall be effective upon the later of the date set forth therein or the last day
of the Accounting Period following the Accounting Period in which the written
notice was received.

17.13 The Parties acknowledge and agree that, in connection with the execution
of the Exchange Agreement, modifications to Section 13.1, Section 13.2 and
Section 14.2 will be necessary in order to properly and accurately reflect, as
among the Parties, title to and custody, control and possession of Plant
Products. In connection therewith, the Parties agree to modify this Agreement on
mutually agreeable terms.

 

16



--------------------------------------------------------------------------------

15. In connection with Section 7.1 of the Merger Agreement and the Merger, Rex
and Summit hereby expressly consent to the assignment of the Agreement from
Keystone to MLB in connection with the Merger. The parties further acknowledge
that, immediately following the closing of the Merger, the name of Keystone
shall be changed to MarkWest Liberty Bluestone, L.L.C and all references to
Keystone in this Agreement shall be deemed to refer to MarkWest Liberty
Bluestone, L.L.C.

16. Except as expressly modified by this Amendment, all terms of the Agreement
remain in full force and effect. In the event of a conflict between this
Amendment and the Agreement, the terms of this Amendment shall control.

17. This Amendment may be executed in any number of counterparts, and each of
such counterparts shall together constitute but one and the same Amendment.
Executed counterparts may be delivered by facsimile or PDF and shall be
considered an original.

[signature page follows]

 

17



--------------------------------------------------------------------------------

Exhibit 10.3

IN WITNESS WHEREOF, the Parties have executed this Second Amendment to Gas
Gathering, Compression and Processing Agreement as of the date first set forth
above.

 

R.E. GAS DEVELOPMENT, LLC     KEYSTONE MIDSTREAM SERVICES, LLC By:  

/s/ Thomas C. Stabley

    By:  

/s/ Frank M. Semple

Name:   Thomas C. Stabley     Name:   Frank M. Semple Title:   Vice President  
  Title:   Chairman, President & CEO SUMMIT DISCOVERY RESOURCES II, LLC      
By:   Summit Oil & Gas USA Corporation       By:  

/s/ Kazuyuki Onose

      Name:   Kazuyuki Onose       Title:   President       Guarantors:      
REX ENERGY CORPORATION     SUMITOMO CORPORATION By:  

/s/ Thomas C. Stabley

    By:  

/s/ Kazuyuki Onose

Name:   Thomas C. Stabley     Name:   Kazuyuki Onose Title:   Chief Executive
Officer     Title:   Corporate Officer         Global Head & General Manager    
    E & P and Natural Gas Business Group

[Signature Page to GPA Amendment]



--------------------------------------------------------------------------------

Exhibit 10.3

EXHIBIT C

GAS COMPOSITION

[REDACTED]*

[Exhibit C to GPA Amendment]